[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________           FILED
                                                     U.S. COURT OF APPEALS
                                  No. 09-16193         ELEVENTH CIRCUIT
                                                         AUGUST 26, 2010
                              Non-Argument Calendar
                                                            JOHN LEY
                            ________________________
                                                             CLERK

                     D. C. Docket No. 09-00290-CR-01-ODE-1

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                        versus

EARL WALLACE HARRIS,

                                                                Defendant-Appellant.


                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________
                                (August 26, 2010)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Earl Wallace Harris appeals his 41-month sentence imposed after he pled

guilty to unlawfully re-entering the country as a deported alien, in violation of 8
U.S.C. §§ 1326(a) and (b)(2). The pre-sentence report gave Harris a criminal

history category of V with a guideline range of 46–57 months imprisonment. The

district court decreased the criminal history category to IV, with a guideline range

of 37–46 months, because many of Harris’s prior criminal offenses were traffic

related. Harris argues that his sentence was substantively unreasonable, in light of

the 18 U.S.C. § 3553(a) factors because: (1) the sentence does not accurately

reflect the seriousness of the offense; (2) the sentence is excessive and thus does

not promote respect for the law; and (3) the case received no media attention and

so § 3553(a)(2)(B)’s deterrence requirement should be ignored.

      We review the substantive reasonableness of a sentence under an abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007). The challenger “bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam). Where

the district court imposes a within-guidelines sentence, it need only “set forth

enough to satisfy the appellate court that [it] has considered the parties’ arguments

and has a reasoned basis for exercising [its] own legal decisionmaking authority.”

Rita v. United States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468 (2007). “The

review for substantive unreasonableness involves examining the totality of the



                                           2
circumstances, including an inquiry into whether the statutory factors in § 3553(a)

support the sentence in question.” United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008) (per curiam) (citation omitted), cert. denied, 129 S. Ct. 2848

(2009).1

       At the sentencing hearing, the district court stated that it had considered all

of the factors of § 3553(a) and the arguments presented when determining the

reasonableness of the sentence to be imposed. In making that determination, the

court reduced Harris’s criminal history category to more accurately represent the

seriousness of his criminal behavior, and balanced that against his lengthy criminal

history, illegal re-entries, and continuous disregard for the laws of the United

States. In doing so, the court appropriately weighed the factors set forth in

§ 3553(a) and achieved the purposes of sentencing set forth in § 3553(a). Under

the totality of the circumstances, Harris’s sentence was substantively reasonable.

       AFFIRMED.




       1
         The § 3553(a) factors a court must consider in determining a sentence include: (1) “the
nature and circumstances of the offense and the history and characteristics of the defendant;” (2)
the need for the sentence (A) “to reflect the seriousness of the offense, to promote respect for the
law, and to provide just punishment for the offense,” (B) “to afford adequate deterrence to
criminal conduct,” (C) “to protect the public from further crimes of the defendant,” and (D) “to
provide the defendant with needed educational or vocational training [or] medical care;” (3) “the
kinds of sentences available;” (4) the Sentencing Guidelines range; (5) pertinent policy
statements of the Sentencing Commission; (6) “the need to avoid unwarranted sentencing
disparities;” (7) and the need to provide restitution to victims. See 18 U.S.C. § 3553(a)(1)–(7).

                                                 3